Citation Nr: 1131595	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  06-21 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for ulnar nerve entrapment of the left upper extremity, including as due to herbicide exposure or service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, including as due to herbicide exposure or service-connected diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, including as due to herbicide exposure or service-connected diabetes mellitus.

4.  Entitlement to service connection for a right knee disability, including as due to herbicide exposure or service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to March 1969, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim of service connection for a right knee disability, including as due to herbicide exposure or service-connected diabetes mellitus.  

This matter also is on appeal of an October 2006 rating decision in which the RO denied the Veteran's claims of service connection for peripheral neuropathy of the bilateral upper extremities and of the bilateral lower extremities, each including as due to herbicide exposure or service-connected diabetes mellitus.

A Travel Board hearing was held at the RO in June 2009 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In July 2010, the Board remanded these claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's service personnel records show that he served in the Republic of Vietnam between January 1968 and March 1969; therefore, he is presumed to have been exposed to Agent Orange.

2.  The competent evidence shows that the Veteran experiences ulnar nerve entrapment in his left upper extremity which was caused by his service-connected diabetes mellitus.

3.  The competent evidence shows that the Veteran does not experience any disability due to peripheral neuropathy in his right upper extremity which is attributable to active service or any incident of service, including as due to his acknowledged in-service herbicide exposure or his service-connected diabetes mellitus.

4.  The competent evidence shows that the Veteran does not experience any disability due to peripheral neuropathy in his bilateral lower extremities which is attributable to active service or any incident of service, including as due to his acknowledged in-service herbicide exposure or his service-connected diabetes mellitus.

5.  The competent evidence shows that the Veteran's current right knee disability is not related to active service and was not caused or aggravated by his acknowledged herbicide exposure or his service-connected diabetes mellitus.



CONCLUSIONS OF LAW

1.  Ulnar nerve entrapment of the left upper extremity was incurred in service as due to service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  Peripheral neuropathy of the right upper extremity was not caused or aggravated by active service, including as due to herbicide exposure or service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).  

3.  Peripheral neuropathy of the bilateral lower extremities was not caused or aggravated by active service, including as due to herbicide exposure or service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

4.  A right knee disability was not caused or aggravated by active service, including as due to herbicide exposure or service-connected diabetes mellitus, nor may arthritis of the right knee be presumed to have been caused or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  In this decision, the Board grants the Veteran's claim of service connection for ulnar nerve entrapment of the left upper extremity as due to service-connected diabetes mellitus.  Because this constitutes a complete grant of the claim, no discussion of VA's duty to notify or assist is necessary with respect to this claim.

With respect to the other currently appealed claims, the Board notes that, in letters issued in November 2004, May 2005, May 2006, and in July 2010, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for peripheral neuropathy of the right upper extremity, peripheral neuropathy of the bilateral lower extremities, or for a right knee disability, each including as due to herbicide exposure or service-connected diabetes mellitus.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the May 2006 VCAA notice letter and in separate May 2006 correspondence from the RO, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the November 2004 and May 2005 VCAA notice was issued prior to the September 2005 rating decision currently on appeal; thus, this notice was timely.  The May 2006 VCAA notice also was issued prior to the October 2006 rating decision currently on appeal; thus, this notice also was timely.  Because the appellant's claims of service connection for peripheral neuropathy of the right upper extremity, peripheral neuropathy of the bilateral lower extremities, and for a right knee disability are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claims that was lacking to substantiate the claims for benefits.  The VLJ specifically noted the issues as service connection for peripheral neuropathy of the bilateral upper extremities and of the bilateral lower extremities and for a right knee disability, each including as due to herbicide exposure or service-connected diabetes mellitus.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  The representative specifically asked the Veteran about continuity of the Veteran's peripheral neuropathy and right knee symptomatology since active service.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which related the Veteran's peripheral neuropathy of the bilateral upper extremities and of the bilateral lower extremities and his right knee disability to active service, the only element of the claims in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has been provided with VA examinations in September 2006 and in January 2011 which address the contended causal relationship between the claimed disabilities and active service.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  The Veteran's service personnel records indicate that his active service included combat in the Republic of Vietnam where he is presumed to have been exposed to herbicides.  There is no evidence, other than the Veteran's statements, which indicates that he has been diagnosed as having peripheral neuropathy in the right upper extremity or in his bilateral lower extremities that may be associated with service, including as due to herbicide exposure or service-connected diabetes mellitus.  There also is no competent evidence, other than the Veteran's statements, which indicates that his current right knee disability may be associated with service, including as due to herbicide exposure or service-connected diabetes mellitus.  The Veteran is not competent to testify as to etiology of any of these disabilities as they require medical expertise to diagnose.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that he incurred peripheral neuropathy in all of his extremities and a right knee disability during active service.  He alternatively contends that each of these claimed disabilities was caused or aggravated (permanently worsened) by his service-connected diabetes mellitus.  Although the Veteran has not contended specifically that in-service herbicide exposure caused or aggravated his claimed peripheral neuropathy in all of his extremities and/or his current right knee disability, the Board has a duty to consider all possible theories of entitlement that are reasonably raised by the record.  This includes the theory that in-service herbicide exposure while the Veteran was in Vietnam caused or aggravated his claimed peripheral neuropathy in all of his extremities and/or his current right knee disability.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  Acute and subacute peripheral neuropathy is among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  For purposes of § 3.309, acute and subacute peripheral neuropathy means transient peripheral neuropathy which appears within weeks or months of exposure to herbicides and resolves within 2 years of date of onset.  See 38 C.F.R. § 3.309(e), Note 2.  Acute and subacute peripheral neuropathy also shall have become manifest to a degree of 10 percent or more within a year after the last date on which a Veteran was exposed to herbicides in service.  See 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

Service connection also may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition also is compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the evidence supports granting the Veteran's claim of service connection for ulnar nerve entrapment of the left upper extremity as secondary to service-connected diabetes mellitus.  The Veteran's service personnel records (in this case, his DA Form 20) show that he served in combat in Vietnam between January 1968 and March 1969.  He participated in several combat campaigns while in Vietnam and was wounded in action in September 1968 when he received a shrapnel wound (SW) to the forehead.  The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was rifleman and he was awarded the Vietnam Campaign Medal, the Vietnam Service Medal, and a Purple Heart.  The Veteran's service treatment records show that he was treated for a variety of complaints at military medical treatment facilities in Da Nang, Vietnam.  Because the Veteran's service personnel records and service treatment records show that he had in-country duty in Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Accordingly, because the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309.

The competent evidence shows that the Veteran currently experiences ulnar nerve entrapment of the left upper extremity which is related to active service as due to his service-connected diabetes mellitus.  On VA outpatient treatment in January 2006, the Veteran complained of acute onset left lower extremity pain from the left hip to the lateral/anterior aspect of the limb down to the foot and a burning sensation in the calf.  He had noticed the pain on the previous weekend when he got out of bed.  He denied experiencing any weakness of the lower extremity, saddle parasthesia, urine retention, or back pain.  He also denied any trauma or heavy lifting.  Objective examination showed no lumbosacral spine tenderness, pain reproduced with palpation of the anterior thigh region although it was very local with moderate pressure and no trochanteric tenderness, no pain with internal or external rotation of the hip, and no anterior groin/thigh tenderness.  There was positive straight leg raising with pain radiating down the anterior aspect of the thigh and in to the left foot.  The assessment included limb pain.

VA electromyograph (EMG) of the upper extremities in December 2007 showed evidence of left ulnar entrapment across the elbow.  

On VA outpatient treatment later in December 2007, no complaints or relevant physical examination findings were noted.  The assessment was left ulnar neuropathy.  It was noted that the Veteran was using an elbow splint and had declined to consider surgery.  Following subsequent VA outpatient treatment in January 2008, the assessment included a history of left ulnar neuropathy.  The Veteran again declined to consider surgery.

On VA examination in January 2011, the Veteran's complaints included intermittent numbness and tingling in the fingers and palm of the left hand which occurred about every other day and lasted a few minutes.  He reported some feeling of pins and needles but no burning or pain in his left upper extremity.  He also reported that he sometimes dropped things he was holding when he was having symptoms in his hands due to not feeling the objects in his hands but he denied any weakness in his hands and arms.  He reported further that his numbness and tingling had started "a few years ago/not sure when and has been stable since onset, neither getting better or worse."  Physical examination of the left upper extremity showed intact strength, no muscle weakness or atrophy, normal grip and fine motor control of fingers, an ability to touch the fingertips to the thumb, intact sensation, and absent deep tendon reflexes.  The VA examiner stated that the Veteran had experienced intermittent symptoms of numbness in the fingers and toes for many years but had a normal neurologic exam.  This examiner opined that the Veteran did not have any peripheral neuropathy in any of his four extremities.  He also opined that there was no evidence of neuropathy of the Veteran's left upper extremity, although he noted the Veteran's left arm numbness in 2007 with EMG findings of ulnar nerve entrapment which appeared to have resolved.  He also stated that entrapment neuropathy had been associated with diabetes mellitus.  The diagnoses included peripheral neuropathy not found in the left upper extremity, a history of left ulnar neuropathy in 2007 by EMG which had resolved, and normal neurologic findings on current examination with intermittent symptoms in the bilateral hands/palms in a glove-like distribution which were not suggestive of a left ulnar neuropathy.

The Board has considered whether the Veteran experienced ulnar nerve entrapment of the left upper extremity, including as due to herbicide exposure or service-connected diabetes mellitus, at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  There is evidence in this case that the Veteran experienced ulnar nerve entrapment of the left upper extremity in 2007 although, as the VA examiner subsequently noted in January 2011, there is no evidence that the Veteran experienced peripheral neuropathy of the left upper extremity at that time.  The VA examiner also noted in January 2011 that the Veteran's left entrapment neuropathy (or left ulnar nerve entrapment), which was noted first in 2007, appeared to have resolved with treatment.  More importantly, however, the VA examiner stated in January 2011 that entrapment neuropathy (or ulnar nerve entrapment) had been associated with diabetes mellitus.  In other words, the competent evidence suggests that the Veteran's service-connected diabetes mellitus caused his ulnar nerve entrapment of the left upper extremity.  Given the foregoing, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for ulnar nerve entrapment of the left upper extremity, as secondary to service-connected diabetes mellitus, is warranted.

By contrast, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for peripheral neuropathy of the right upper extremity and for peripheral neuropathy of the bilateral lower extremities, each including as due to herbicide exposure and/or service-connected diabetes mellitus.  As noted, because the Veteran's service personnel records and service treatment records show that he had in-country duty in Vietnam, he is presumed to have been exposed to herbicides during active service.  See 38 C.F.R. §§ 3.307, 3.309.  Although the Veteran's in-service herbicide exposure is presumed, and although peripheral neuropathy is among the diseases for which service connection is available on a presumptive basis due to in-service herbicide exposure, the competent evidence does not show that he experiences any current disability due to peripheral neuropathy in his right upper extremity or in his bilateral lower extremities which could be attributed to such exposure, however.  The competent evidence shows instead that, although the Veteran has complained of pain, tingling, and numbness in several of his extremities since his service separation, these complaints have not been attributed to a diagnosis of peripheral neuropathy in his right upper extremity or in his bilateral lower extremities.  Nor have these complaints been related to the Veteran's acknowledged in-service herbicide exposure.  For example, on VA peripheral nerves examination in September 2006, the Veteran complained of pain in the right forearm and pain from his lower back to his right foot and the posterior aspect of the right leg for the previous 5 years and weakness in both the right upper and lower extremities.  He rated his right leg pain as 8-9/10 on a pain scale (with 10/10 being the worst pain).  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran denied any symptoms in the left lower extremity and any fatigue or functional loss.  He experienced flare-ups of right leg pain which he rated as 10/10 on a pain scale, occurred 5-6 times a day, and usually lasted approximately 30 minutes.  

Physical examination in September 2006 showed the Veteran had an antalgic gait and used a cane and a knee brace.  Sensation was normal in the bilateral lower extremities.  There was slightly decreased sensation of the skin in the C7 dermatome of the forearm although the Veteran had normal sensation distally in the same dermatome.  Motor strength was 5/5 in all extremities.  There were no physical abnormalities found in the nerves other than the Veteran's subjective complaints and an inconsistent sensory examination.  There also was a full range of motion in all joints and no limitation of motion with repetitive motion.  The VA examiner stated that the Veteran had subjective numbness in the right forearm with an inconsistent physical examination and was unable to make a diagnosis for peripheral neuropathy based on history and physical examination alone.  This examiner noted that the Veteran's complaint of peripheral neuropathy pre-dated his diabetes mellitus by at least 18 months.  He also noted that the Veteran's complaint of subjective pain of the right lower extremity was not consistent with a complication of diabetes mellitus and also pre-dated the diabetes mellitus by 18 months.  He concluded that the etiology of the Veteran's claimed peripheral neuropathy was not diabetes mellitus.  The assessment was that peripheral neuropathy of the bilateral lower extremities was not found on examination.

On VA outpatient treatment in October 2007, the Veteran complained of numbness in the right upper extremity, notably in the right fourth and fifth digits.  He had noticed these symptoms when he raised his arms over his head and crossed them behind his neck.  He denied any neck pain or upper extremity weakness.  He also reported a history of numbness in the right foot, specifically in the heel region, but denied any right foot weakness.  Objective examination of the right upper extremity showed that the Veteran's symptoms were reproduced in the fourth and fifth digits with elbow flexion.  The assessment included ulnar neuropathy.  The Veteran was advised to wear an elbow splint and avoid excess pressure over the ulnar region.

VA EMG of the Veteran's upper extremities in December 2007 showed no evidence of ulnar entrapment in the right elbow and the nerve conduction study of the right lower extremity was normal.  

On VA examination in January 2011, the Veteran's complaints included intermittent numbness and tingling in the fingers and palm of the right hand which occurred about every other day and lasted a few minutes and some feeling of pins and needles but no burning or pain in his right upper extremity.  He also complained of intermittent numbness and tingling in the toes of both feet which occurred every other day and lasted a few minutes.  He denied any loss of sensation in the lower extremities.  Physical examination of the right upper extremity showed intact strength, no muscle weakness or atrophy, normal grip and fine motor control of fingers, an ability to touch the fingertips to the thumb, intact sensation, and absent deep tendon reflexes.  Physical examination of the lower extremities showed no muscle weakness or atrophy of the left lower extremity, weakness at 4/5 on hip flexion and knee flexion and extension of the right lower extremity, no muscle atrophy, intact sensation, and deep tendon reflexes were 1+ in the patella and 2+ in the Achilles.  This examiner opined that the Veteran did not have any peripheral neuropathy in any of his four extremities.  The diagnoses included peripheral neuropathy not found in the right upper extremity and bilateral lower extremities.

Although the Veteran has not contended specifically that his presumed in-service herbicide exposure in Vietnam caused his claimed peripheral neuropathy in his right upper extremity and his bilateral lower extremities, the Board finds that the competent evidence does not support this theory of entitlement.  See 38 C.F.R. §§ 3.307, 3.309.  The Board finds it significant in this regard that, when the Veteran was treated for complaints of pain in his extremities in 2006-2007, he did not report and the VA examiners who treated him did not indicate any relevant in-service history of herbicide exposure.  The Board again notes that peripheral neuropathy is among the diseases listed for which service connection is available on a presumptive basis due to in-service herbicide exposure when it becomes manifest to a degree of 10 percent or more within 1 year after the last date of the Veteran's in-service herbicide exposure.  In this case, because the Veteran left Vietnam in March 1969, his peripheral neuropathy was required to become manifest to a degree of 10 percent or more by March 1970.  See 38 C.F.R. §§ 3.307, 3.309.  The competent evidence shows that the Veteran does not experience any current disability due to peripheral neuropathy in his right upper extremity or in his bilateral lower extremities which could be attributed to his presumed in-service herbicide exposure, however.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which relates his claimed peripheral neuropathy in any of these extremities to his presumed in-service herbicide exposure.  Thus, the Board finds that service connection for peripheral neuropathy of the right upper extremity and of the bilateral lower extremities is not warranted on a presumptive service connection basis as due to herbicide exposure.  Id.

The Veteran also is not entitled to service connection for peripheral neuropathy of the right upper extremity and peripheral neuropathy of the bilateral lower extremities, including as due to service-connected diabetes mellitus.  As noted above, the Veteran has contended that he incurred peripheral neuropathy in these extremities during active service or, alternatively, his service-connected diabetes mellitus caused or aggravated (permanently worsened) his claimed peripheral neuropathy in these extremities.  The competent evidence does not support these assertions, however.  The Veteran's service treatment records show no complaints of or treatment for peripheral neuropathy in any of these extremities at any time during service, including as a result of diabetes mellitus.  These records show instead that his right upper extremity and bilateral lower extremities were normal clinically at his enlistment and separation physical examinations.  The post-service evidence also shows that the Veteran does not experience any current disability due to his claimed peripheral neuropathy in the right upper extremity or in either of his bilateral lower extremities which could be attributed to active service, including as due to his service-connected diabetes mellitus.  The Board acknowledges that service connection is in effect for diabetes mellitus.  The Veteran admitted on VA examination in January 2011 that he did not know when his claimed peripheral neuropathy had begun, although he also reported that it had begun several years earlier and had been stable since onset.  As noted above, no peripheral neuropathy was found in the Veteran's right upper extremity or in his bilateral lower extremities on either VA examination in September 2006 or in January 2011 when he was seen for complaints of numbness and tingling in several of his extremities.  The Veteran reported a history of diabetes mellitus at each of these examinations.  The VA examiner also found in September 2006 that the Veteran's subjective complaint of pain of the right lower extremity was not consistent with a complication of diabetes mellitus and pre-dated the diagnosis of diabetes mellitus by 18 months.  This examiner specifically concluded that the etiology of the Veteran's claimed peripheral neuropathy was not diabetes mellitus and offered a diagnosis of no peripheral neuropathy found in the Veteran's right upper extremity and bilateral lower extremities.  A different VA examiner confirmed in January 2011 that there was no diagnosis of peripheral neuropathy in any of these extremities.  There is no competent contrary opinion of record demonstrating that the Veteran experiences any current disability due to peripheral neuropathy in any of these extremities which could be attributed to active service, including as due to service-connected diabetes mellitus.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced peripheral neuropathy in his right upper extremity or in either of his bilateral lower extremities, including as due to herbicide exposure or service-connected diabetes mellitus, at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  See McClain, 21 Vet. App. at 319.  There is no competent evidence that the Veteran experienced peripheral neuropathy of the bilateral lower extremities at any time during the pendency of this appeal.  The Board also acknowledges that, following VA outpatient treatment in October 2007, the Veteran was diagnosed as having ulnar neuropathy after complaining of subjective pain in the right forearm.  The VA examiner did not relate this diagnosis to active service, however, or make any findings that the Veteran's service-connected diabetes mellitus had caused ulnar neuropathy.  A subsequent VA EMG in December 2007 also showed no ulnar entrapment in the right elbow.  And, as noted, both VA examiners in September 2006 and in January 2011 concluded that the Veteran had not experienced peripheral neuropathy of the right upper extremity.  The VA examiner also determined in September 2006 that the Veteran's subjective complaints of right upper extremity pain were not related to his service-connected diabetes mellitus.  Thus, the Board finds that, although the Veteran has experienced ulnar neuropathy of the right upper extremity during the pendency of this appeal, it is not related to active service or any incident of service, including as secondary to service-connected diabetes mellitus.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that he experiences any disability due to peripheral neuropathy in his right upper extremity or his bilateral lower extremities which could be attributed to active service, including as due to herbicide exposure or service-connected diabetes mellitus.  In summary, the Board finds that service connection for peripheral neuropathy of the right upper extremity and for peripheral neuropathy of the bilateral lower extremities, including as due to herbicide exposure or service-connected diabetes mellitus, is not warranted. 

The Board finally finds that the preponderance of the evidence is against the Veteran's claim of service connection for a right knee disability, including as due to herbicide exposure or service-connected diabetes mellitus.  The Veteran has contended that he incurred a right knee disability during active service when he was thrown from a tank.  He alternatively has contended that his service-connected diabetes mellitus caused or aggravated (permanently worsened) his current right knee disability.  The Board again must consider whether the Veteran's presumed in-service herbicide exposure caused or aggravated his current right knee disability.

The Veteran's service treatment records show that his knees were normal clinically at his enlistment and separation physical examinations.  These records also show no complaints of or treatment for right knee problems at any time during active service.  As noted above, the Veteran's service personnel records indicate that he had honorable active combat service in Vietnam and participated in several combat campaigns as a rifleman.  The Veteran also testified credibly before the Board in June 2009 that he injured his right knee when he fell during combat in Vietnam.  Given the foregoing, and although the Veteran's service treatment records do not show that he injured his right knee during active service, the Board finds that the Veteran's reported in-service right knee injury is consistent with the facts and circumstances of his active combat service in Vietnam and persuasively suggest that he injured his right knee during this period of service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Board notes that, although 38 U.S.C.A. § 1154(b) relaxes the evidentiary standard for establishing that a disease or injury was incurred during combat service, it does not create a presumption of service connection for any disease or injury.  The Board has conceded in this case that the evidence suggests that the Veteran injured his right knee during active combat service in Vietnam.  More is required to establish service connection for a right knee disability, however, in the form of competent evidence, to include a medical nexus, which relates the Veteran's current right knee disability to active service.  The Board finds that the competent evidence does not support the Veteran's lay assertions and hearing testimony that his current right knee disability is related to active service.  The competent evidence shows instead that, although the Veteran has experienced a right knee disability since service separation, it is not related to active service.  It appears that, following the Veteran's service separation in March 1969, he first complained of right knee pain on VA outpatient treatment in September 2004, or more than 35 years later.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

On VA outpatient treatment in September 2004, physical examination showed retropatellar crepitus with ballottement on contraction of quadriceps, no joint line tenderness, and no pain with medial/lateral valgus stress.  The assessment included patellofemoral pain syndrome of the right knee.  The Veteran was advised to use a knee brace and avoid certain activities.  

In February 2005, the Veteran complained of persistent right knee pain "despite attempts to perform exercise as requested."  The Veteran reported that he took a pain reliever (NSAID) daily which did not abate his knee pain.  He also had tried using a knee/patellar brace.  Objective examination of the right knee showed no asymmetry, warmth, swelling, or joint line tenderness, and retropatellar crepitus with associated pain with ballottement on knee flexion.  The assessment included right knee pain, possibly chondromalacia.

In March 2005, the Veteran complained of right knee pain which had lasted for 2-3 years.  He also reported that he had fallen off of a vehicle while in Vietnam and had been treated conservatively.  His right knee pain had begun 2-3 years earlier.  He denied any history of knee surgery, locking, or giving way, although he reported that his right knee sometimes got swollen.  Physical examination of the right knee showed no swelling or effusion and some subpatellar crepitus and pain with inhibition.  X-rays showed a normal knee.  The assessment was early degenerative joint disease.  A knee brace was requested for the Veteran.  He was advised to continue his non-steroidal anti-inflammatory medications.

VA magnetic resonance imaging (MRI) scan of the Veteran's right knee taken in July 2005 showed osteoarthritic changes in both compartments of the knee joint, severe degenerative changes in both menisci, an oblique tear in the posterior horn of the meniscus, a questionable oblique tear in the posterior horn of the lateral meniscus, a small joint effusion, and intact ligamentous structures.

On VA outpatient treatment in August 2005, the Veteran complained of daily knee pain although his knee brace "helps considerably."  He stated that he was not interested in pursuing any aggressive treatment of the knee problem unless his brace was not effective or he experienced new or progressive symptoms.  Objective examination of the right knee showed no asymmetry, warmth, or swelling, tenderness of the medial joint line with pain on flexion greater than 75 degrees, and no tibial tenderness.  The Veteran's recent MRI was reviewed.  The assessment included knee pain.

In December 2005, the Veteran reported that he had been doing "fairly well with use of knee brace" and Vicodin as needed to control his right knee pain.  He denied any urgent problems.  The assessment included a history of knee pain which was stable per the Veteran.

On June 9, 2006, the Veteran complained of daily right knee pain "over past number of weeks" which was not abated with hydrocodone although he took 2 in the morning and 2 in the evening.  A history of significant osteoarthritis of the right knee was noted.  The Veteran stated that he experienced right knee pain with ambulation/weight bearing and any pushing or pulling exertion.  The Veteran denied any trauma, swelling, or redness.  Objective examination of the right knee showed no gross asymmetry, erythema, warmth, or swelling, tenderness to the medial/lateral joints lines, some reproduced pain with drawer testing but no laxity, and pain with squatting.  The Veteran's MRI was reviewed.  X-rays of the right knee were negative.  The assessment was a history of knee pain.

On June 26, 2006, the Veteran complained that it felt like his right knee gave out on him.  He stated that his right knee had bothered him since an accident in Vietnam in 1968 when he was injured by shrapnel.  He had worn a hinge knee brace with good results.  He denied any right knee locking.  Objective examination of the right knee showed a full active range of motion with pain on hyperflexion, medial joint line tenderness, and an intact collateral ligament.  X-rays showed moderate degenerative joint disease with tri-compartment narrowing.  The assessment was degenerative joint disease of the right knee.

In October 2006, objective examination of the right knee showed no effusion and full extension.  X-rays were normal.  An MRI showed severe degenerative changes.  The assessment was degenerative joint disease of the right knee.  The Veteran's right knee was injected.  Following subsequent VA outpatient treatment in February 2009, the assessment included a history of right knee pain.

In a February 2009 letter, the Veteran's VA treating physician stated that the Veteran's history was significant for osteoarthritic changes in both compartments of the right knee joint and severe degenerative changes in both menisci.  The Veteran also had a history of an oblique tear in the posterior horn of the meniscus previously documented on an MRI of the right knee joint in 2005.  This VA physician stated that the Veteran's right knee degenerative changes affected his ability to ambulated and required a hinged knee brace and a cane to assist with ambulation.

On VA outpatient treatment in June 2010, the Veteran's complaints included right knee pain with a longstanding history of chronic pain.  He was experiencing discomfort, more so in the posterior aspect of the knee.  He denied any recent knee trauma.  Objective examination of the right knee showed no evidence of gross deformity, erythema, warmth, or effusion, reproducible tenderness to palpation of the medial and lateral joint lines, tenderness to palpation in the popliteal region without any evidence of any mass, swelling, or asymmetry, no distinct tenderness upon insertion points of the biceps femoris or semi-membranous cyst/tendinosis and tendons, no tenderness upon ballottement of patella, and no evidence of patellar hypermobility.  The assessment included a history of knee pain with acute on chronic pain predominantly noted in the popliteal region without evidence of a Baker's cyst, and suspect popliteal thrombosis.

In July 2010, the Veteran complained of persistent pain in the right knee region.  His pain was located more on the posterior aspect of the knee and somewhat medially, radiating down the leg, but not described as a burning or numbness or tingling sensation.  He reported no weakness or trauma to the area.  Objective examination of the right knee showed no gross deformity, no warmth, effusion, erythema, or medial or joint line tenderness, tenderness to palpation of the popliteal region without evidence of a cyst, mass, or nodule, and no other evidence of tenderness in the region of the semi-membranosus, semi-tendinosis, or biceps femoris tendon insertion points, no evidence of pain upon ballottement of patella, and no evidence of patellar hypermobility.  The assessment included a history of persistent joint pain in the right knee and degenerative arthritis suspect.  The Veteran consented to a steroid injection in his right knee.

In September 2010, the Veteran complained of chronic right knee pain which he rated as 10/10 on a pain scale (the worst pain).  He denied any recent right knee trauma.  He described his right knee pain as sharp in the front and medial aspect of the knee that radiated down to his shin.  He was using a cane.  Physical examination showed he was limping with a cane.  Physical examination of the right knee showed no erythema, edema, or warmth, a full range of motion with severe crepitus and pain, tenderness over the medial aspect, and stable ligaments with pain on stressing the medial and lateral knee.  The assessment included knee pain.

In October 2010, the Veteran complained of constant right knee pain since Vietnam.  He stated that no treatment had made his right knee better.  He reported receiving steroid injections in the past which helped for 2-4 months at a time.  He stated that his right knee had been severely painful with large amounts of swelling the previous week.  He described his right knee pain as a sharp, burning-type pain.  He experienced swelling 1-2 times per month and it took a week for the swelling to subside.  He reported that his right knee symptoms are worsening with time.  He experienced right knee stiffness when he lay down or sat down for too long.  Although he denied any right knee locking, he also reported experiencing 1-2 episodes of knee buckling.  Physical examination of the right knee showed a range of motion from 0-130 degrees, intact medial and lateral collateral ligaments, tenderness to palpation along the medial joint line, and intact sensation.  The assessment was right knee osteoarthritis.  The Veteran consented to a steroid injection in his right knee.

On VA joints examination in January 2011, the Veteran's complaints included chronic and daily severe right knee pain in the past few years which worsened on sitting for more than 5 minutes or standing.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner noted that there was no evidence of a right knee injury in the Veteran's service treatment records and no mention of any right knee pain until around 2004.  The Veteran reported injuring his right knee in Vietnam but not experiencing any right knee pain until 2-3 years prior to the VA examination.  He denied any history of knee surgery or any knee locking or giving way.  The Veteran reported that his right knee sometimes got swollen.  He also reported frequent giving out of the right knee but no falls, intermittent flare-ups with swelling, and weakness.  The Veteran wore a knee brace and used a cane.  He stated that his knee brace, steroid injections, and Vicodin "don't help much."  The Veteran reported severe flare-ups of right knee pain twice a month which lasted 1-2 days at a time.  During flare-ups, he was not incapacitated but avoided doing too much activity.  He was independent in his activities of daily living.  

Physical examination of the right knee in January 2011 showed no evidence of pain at rest, no redness or swelling, slight bony deformity, tenderness to palpation at the lateral joint line but no guarding, and weakness in the hip and knee flexors against resistance/give away pain.  The Veteran had an antalgic gait and limped, trying not to put weight on the right.  He was unable to walk on his heels, toes, or squat due to right knee pain.  There was no ankylosis or inflammatory arthritis.  There was no change in range of motion of the right knee on repetitive motion.  Nor was the Veteran's range of motion in the right knee limited by any of the DeLuca factors.  There was objective evidence of increased pain with repetitive range of motion testing, however.  The Veteran's anterior and posterior cruciate ligaments were normal.  The VA examiner stated that he could not perform McMurray's test on the medial and lateral meniscus because the Veteran had severe pain when his ankle was rotated and the examiner had to stop the test.  X-rays of the right knee showed no acute fracture or dislocation, no evidence of knee joint effusion, no sclerotic or lytic bony lesion, narrowing of the medial knee joint compartment, and no radiopaque foreign body.  The radiologist's impression was narrowing of the medial knee joint compartment.  The VA examiner opined that there was insufficient evidence in the claims file to support the Veteran's claim that his right knee disability was related to active service.  The examiner's rationale was that, although the Veteran claimed a shrapnel injury to the right knee, he did not require any special surgery so the injury most likely was superficial.  There was no evidence of retained shrapnel fragments on x-ray or MRI scan.  Even if the Veteran had sustained a right knee injury during active service, the VA examiner stated that it was too superficial to cause the current severe right knee disability.  This examiner concluded that the Veteran's current osteoarthritis of the right knee was less likely than not caused by any in-service injury.  This examiner also opined that he could not see how the Veteran's diabetes mellitus "in any way could cause" his current right knee osteoarthritis.  He concluded that the Veteran's current right knee disability was not related to his service-connected diabetes mellitus.  The diagnosis was osteoarthritis in the right knee with severe degenerative changes and tears in both menisci by MRI.

The Board acknowledges the Veteran's lay assertions and hearing testimony that he incurred a right knee disability during active service and continued to experience it since service separation.  The Board again acknowledges that the Veteran's service personnel records suggest that he injured his right knee during active combat service in Vietnam.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The competent evidence does not support his assertions of continued right knee symptomatology since service separation or that his current right knee disability is related to active service, however.  See 38 C.F.R. §§ 3.303, 3.304.  Nor does the competent evidence support the Veteran's assertion that his service-connected diabetes mellitus caused or aggravated (permanently worsened) his current right knee disability.  See 38 C.F.R. § 3.310.  The evidence suggests instead that any right knee injury which occurred during the Veteran's honorable active combat service in Vietnam resolved with in-service treatment, as his right knee was normal clinically at his separation physical examination.  As noted above, there were no complaints of or treatment for a right knee disability between the Veteran's service separation in March 1969 and when he first complained of right knee pain in September 2004, more than 35 years later.  See Maxson, 230 F.3d at 1333.  The Veteran subsequently reported to his VA treating physicians in March 2005 that he had a history of right knee pain for the previous 2-3 years (or since 2002-2003) and had injured his right knee in Vietnam.  The Veteran also reported on VA examination in January 2011 that he had injured his right knee in Vietnam but had not experienced any right knee pain until 2-3 years prior to the VA examination (or in 2008-2009).  This is in accord with the medical evidence which shows a significant gap in time between the Veteran's in-service right knee injury and his post-service treatment for a right knee disability several decades later.  Id.  The VA examiner determined in January 2011 that any in-service right knee injury experienced by the Veteran likely was too superficial to cause his current severe right knee disability.  This examiner also determined that diabetes could not "in any way" cause the Veteran's current severe right knee disability.  There is no competent contrary opinion of record.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that his current right knee disability is related to active service, including as due to service-connected diabetes mellitus.  Thus, the Board finds that service connection for a right knee disability, including as due to service-connected diabetes mellitus, is not warranted.

The Veteran also is not entitled to service connection for arthritis of the right knee on a presumptive service connection basis.  See 38 C.F.R. §§ 3.307, 3.309.  The Board notes initially that, although arthritis is listed among the disease and injuries for which service connection is available on a presumptive basis as a chronic disease, it is not listed among the diseases for which service connection is available on a presumptive basis as a result of in-service herbicide exposure.  Id.  The Veteran also does not contend, and the evidence does not show, that he incurred a right knee disability as a result of his acknowledged in-service herbicide exposure.  The Veteran contends instead that he incurred a right knee disability (to include arthritis) during active service and experienced this disability continuously since his service separation.  Although the evidence suggests that the Veteran had a right knee injury while in combat in Vietnam, it does not show that he complained of or was treated for right knee arthritis during active service or within the first post-service year (i.e., by March 1970).  As noted above, the first post-service evidence of complaints of a right knee disability occurred in September 2004, more than 35 years after service separation.  The Veteran was not diagnosed as having early degenerative joint disease of the right knee (or right knee arthritis) until March 2005.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which shows that he was diagnosed as having right knee arthritis during service or within the first post-service year such that service connection for right knee arthritis is warranted on a presumptive basis.  Id.  In summary, the Board finds that service connection for a right knee disability, including as due to herbicide exposure or service-connected diabetes mellitus, is not warranted.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of peripheral neuropathy of the right upper extremity and of the bilateral lower extremities and a right knee disability have been continuous since service.  He asserts that he continued to experience symptoms relating to peripheral neuropathy in his right upper extremity and in his bilateral lower extremities (burning pain, tingling, and numbness) and to a right knee disability (pain and occasional giving way) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of peripheral neuropathy of the right upper extremity, peripheral neuropathy of the bilateral lower extremities, or a right knee disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of peripheral neuropathy in his right upper extremity and his bilateral lower extremities and a right knee disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that these disabilities began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of peripheral neuropathy or a right knee disability.  Specifically, the service separation examination report reflects that the Veteran was examined and his right upper extremity and bilateral lower extremities were found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to peripheral neuropathy of the right upper extremity, peripheral neuropathy of the bilateral lower extremities, or for a right knee disability for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1969) and initial reported symptoms related to a right knee disability in September 2004 (a 35-year gap).  The Board also emphasizes the multi-year gap between discharge in 1969 and initial reported symptoms related to peripheral neuropathy in January 2006 (a 37-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including for back and psychiatric disabilities (1971) and for a cerebral concussion and a left forehead scar (1973).  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to the a right knee disability, peripheral neuropathy of the right upper extremity, or peripheral neuropathy of the bilateral lower extremities.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Veteran filed VA disability compensation claims for service connection for back and psychiatric disabilities in 1971, shortly after service discharge, but did not claim service connection for a right knee disability, peripheral neuropathy of the right upper extremity, or peripheral neuropathy of the bilateral lower extremities, or make any mention of any relevant symptomatology.  The Veteran also filed claims for a cerebral concussion and a left forehead scar in 1973, just 4 years after service discharge, but again did not claim service connection for a right knee disability or peripheral neuropathy or make any mention of any relevant symptomatology

He did not claim that symptoms of his right knee disability and peripheral neuropathy began in (or soon after) service until he filed his current VA disability compensation claims.  The Veteran also has reported to several of his post-service VA treating physicians that, although he injured his right knee during active combat service in Vietnam, he did not experience any right knee pain until several decades later when he first sought treatment for this complaint (as outlined above).  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claims, the Veteran reported the onset of symptoms to different times.  Specifically, on the service connection claims, he alleged that his peripheral neuropathy and right knee disability had been continuous during active service.  He subsequently reported on VA outpatient treatment in March 2005 that he had experienced right knee pain only for 2-3 years (or since 2002-2003).  In January 2006, he reported that he had experienced pain in his lower extremities since the weekend before this VA outpatient treatment visit.  On June 9, 2006, the Veteran reported experiencing a few weeks of right knee pain.  On VA peripheral nerves examination in September 2006, the Veteran stated that he had experienced pain in his extremities for 5 years (or since 2001).  On VA outpatient treatment in October 2010, the Veteran reported right knee problems since Vietnam.  Finally, on VA joints examination in January 2011, he reported that he had injured his right knee in Vietnam and had not experienced any right knee pain until 2-3 years prior to this examination (or since 2008-2009).  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for ulnar nerve entrapment of the left upper extremity as due to service-connected diabetes mellitus is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for peripheral neuropathy of the right upper extremity, including as due to herbicide exposure or service-connected diabetes mellitus, is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, including as due to herbicide exposure or service-connected diabetes mellitus, is denied.

Entitlement to service connection for a right knee disability, including as due to herbicide exposure or service-connected diabetes mellitus, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


